Fourth Court of Appeals
                                            San Antonio, Texas
                                                    March 23, 2015

                                                No. 04-14-00682-CR



                                                   Benito GARZA,
                                                      Appellant

                                                          v.
                                            The State of TexasAppellee/s
                                             THE STATE OF TEXAS,
                                                      Appellee

                         From the 187th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2013CR9168
                               Honorable Raymond Angelini, Judge Presiding

                                                        ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to April 20, 2015.

                                                                PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT




cc:              Laura E. Durbin                                 Alex J. Scharff
                 Assistant Criminal District Attorney            Campion & Campion
                 101 W. Nueva, Suite 370                         222 East Main Plaza
                 San Antonio, TX 78205                           San Antonio, TX 78205